Title: From James Madison to John Roger Champayne, 4 June 1807
From: Madison, James
To: Champayne, John Roger



Sir,
Department of State, Washington June 4th. 1807.

I duly received your letter of the 26th. Ult, inclosing a duplicate of one of the 24th. March, requesting to be furnished with such information as might have been communicated to this Department by Mr. Skipwith, Commercial Agent of the United States at Paris, in the case of the Schooner Thereza, Williamson Master.
The subjoined Extracts from a report of Mr. Delagrange, the lawyer employed in this and other cases of Citizens of the United States at Paris, contain all the information on the subject, which appears to be in the possession of this Department.  A copy of the Memorial referred to by Mr. Delagrange was not sent hither by Mr. Skipwith with that of the report, which was received from him.  I am &c.

James Madison.


Extracts from a report of Mr. Delagrange to Mr. Isaac Cox Barnet, dated Paris 9th. January 1806.
"Besides the above sixteen cases of a nature to be laid before the Council of Paris, there were three which have been submitted to the Department they respectively belonged to; they are the following viz."
"2dly.  The Schooner Thereza, Williamson, master, owned by Champayne and Deyine of Baltimore.  This vessel was captured by a national sloop of War and condemned at Guadaloupe on the 22d. Prial. 3d year, an appeal having been entered by the captured, the Tribunal civil of Basseterre, by their decree of the 22d. Ventose 9th. year, have reversed the Condemnation and awarded a full restitution, which as the Capture was made by a national vessel, must be effected by government.  This case was from its nature, entitled to the benefit of the Louisiana Treaty, but the papers having been received at too late a period, I could see no way of redress, but by an application to the Marine Minister, and thro’ him to the French liquidation.  I accordingly drew up a memorial which Mr. Skipwith presented on the 23d. march last, and as this important case must require your attention and enquiries at the Marine; I enclose my brouillon of said memorial for your information, with a tender of my further services in case they should be wanted."
"P.S.  The cases of the Rover, the Thereza and the Hrou-Riacan  being now under your direction, I will return you the Three Dossiers whenever you send for them."

